Citation Nr: 1547361	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-26 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision of the Cleveland RO (hereinafter agency of original jurisdiction (AOJ)).  The Veteran timely perfected an appeal to the Board.

In March 2014, the Board remanded the claim on appeal for further evidentiary development. Subsequently, in an October 2014 decision, the Board denied the claim for service connection.  The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a joint motion for remand (JMR), filed by representatives for parties, remanding the claim for further proceedings consistent with the JMR.

In August 2015, the undersigned Veterans Law Judge granted a motion by the Veteran's representative for a 45-day extension to submit additional evidence and/or argument in support of the appeal.

Regarding characterization of the appeal, the Board notes that, although the claim was initially adjudicated as one for secondary service connection, parties to the JMR raised a theory that the Veteran's hypertension is due to his exposure to herbicides in service.  Accordingly, the Board has expanded the matter on appeal as reflected on the title page.  See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim).  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has electronic records stored in Virtual VA.  .

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In light of points raised in the parties' JMR, and the Board's review of the claims file, further AOJ action on the claim on appeal is warranted. 

In the JMR, the parties (through their representatives) determined that the Board erred when it found that VA medical opinion was not warranted to address the theory of entitlement to service connection for hypertension on a direct basis.  In this respect, the Veteran holds a diagnosis of hypertension and, as a result of his service in the Republic of Vietnam during the Vietnam Era, is presumed to have been exposed to herbicides in service.  See 38 C.F.R. § 3.307(a)(6)(i) (2015).  The parties to the JMR requested Board consideration of whether a report from The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), which concludes that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension, satisfied the requirements under 38 C.F.R. § 3.159(c)(4)(i) for obtaining a medical opinion as to whether the Veteran's hypertension is due to his herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one).

Additionally, the parties to the JMR noted a conflict in the record as to whether the Veteran's hypertension preceded his diagnosis of type II diabetes mellitus.  The Board notes that the record includes recorded histories regarding the onset of the Veteran's hypertension, but the actual treatment records documenting the initial diagnosis of hypertension are not associated with the claims folder.  A review of the record reveals that, prior to 2010, the Veteran received his primary care from Dr. Matthew Cook of Central Ohio Family Physicians.

In consideration of the April 2015 JMR and the Board's review of the record, the Board finds that a remand for further medical opinion is needed before a fully informed decision may be rendered on the claim remanded by the Court.  Notably, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, on remand, the AOJ should arrange to obtain from the April 2014 VA examiner or other appropriate physician an addendum opinion that addressing whether the Veteran's hypertension is due service, to include exposure to herbicides therein; or, alternatively, whether the disability was caused or is aggravated (worsened beyond natural progression) by his service-connected type II diabetes.

The parties to the JMR also noted that the Veteran had not been offered a hearing before a Decision Review Officer (DRO) as requested in February 2010.  Thus, on remand, the AOJ should  offer the Veteran a DRO hearing, consistent with his prior request.  See 38 C.F.R. § 3.2600(c) (2015).

Prior to obtaining further medical opinion in this appeal, and offering the Veteran a DRO hearing, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain all pertinent records of VA evaluation and/or treatment of the Veteran.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Columbus, Ohio and the Grove City Community Based Outpatient Clinic (CBOC), dated since April 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the AOJ should obtain from the Columbus VAMC and the Grove City CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim remanded by the Court, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding , pertinent private (non-VA) medical records, to specifically include complete records from Dr. Matthew Cook of Central Ohio Family Physicians -

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:
 
1.  Obtain from the Columbus VAMC and the Grove City CBOC all outstanding, pertinent records of VA evaluation and/or treatment of VA evaluation and//or treatment of the Veteran, dated since April 2014.  Follow the procedures of 38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to particularly include complete records from Dr. Matthew Cook of Central Ohio Family Physicians.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the April 2014 VA examiner an addendum opinion in connection with the claim for hypertension.  If the April 2014 VA examiner is no longer available, document that fact in the claims file, and obtain an addendum opinion from another appropriate physician based on claims file review.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated clinician and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.

Based upon review of the clinic findings and diagnoses of record, the clinician indicate the date of onset of the Veteran's hypertension.

Then, the clinician should offer opinion, consistent with sound medical judgment, addressing the following:

(A) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is the result of in-service injury and disease, to include exposure to herbicides in service. [In so doing, the examiner must discuss the report from The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), which concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension].  Or, if not, 

(B) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension  (1) was caused, OR (2) is aggravated (worsened beyond natural progression), by his service-connected type II diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Offer the Veteran a DRO hearing, consistent with the request received in February 2010.  If the Veteran no longer desires a DRO hearing, such should clearly be documented, in writing.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

